UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7248


RAY A. BLANCHARD,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Plaintiff - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:14-cv-00058-JPB-JES)


Submitted:   November 17, 2015             Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray A. Blanchard, Appellant Pro Se.      Erin K. Reisenweber,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ray A. Blanchard seeks to appeal the district court’s order

accepting       the     recommendation           of    the        magistrate      judge       and

dismissing his 28 U.S.C. § 2671 (2012) complaint under 28 U.S.C.

§§ 1915(e)(2)(B), 1915A(b) (2012).                     The district court referred

this     case    to      a     magistrate        judge       pursuant      to     28     U.S.C.

§ 636(b)(1)(B) (2012).                   The magistrate judge recommended that

relief    be    denied       and    advised      Blanchard        that   failure        to    file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                  Wright v.

Collins,       766     F.2d       841,    845-46      (4th    Cir.       1985);    see       also

Thomas v.       Arn,     474      U.S.    140    (1985).          Blanchard       has    waived

appellate       review       by    failing      to   timely       file   objections          after

receiving proper notice.                 Accordingly, we affirm the judgment of

the district court.

       We dispense with oral argument because the facts and legal

contentions      are     adequately         presented        in    the   materials       before

this court and argument would not aid the decisional process.

                                                                                       AFFIRMED



                                                 2